                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

         Marissa Lovingood,            )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:18-cv-00008-GCM
                                       )
                 vs.                   )
                                       )
         Nancy A. Berryhill,           )
            Defendant.                 )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 28, 2019 Order.

                                               March 28, 2019
